DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/15/2021 have been fully considered and they are persuasive. Therefore claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … using a device identity of a device that has the device identity provisioned and stored in a security co-processor to retrieve an integrity proof from the security co- processor, wherein the device includes at least one processing element, at least one memory device, and a bus including at least one bus device, and wherein the device identity is associated with a device identity certificate signed by a first authority, wherein the integrity proof includes a representation of each of a plurality of hardware components including the at least one processing element, the at least one memory device, the at least one bus device, and a system board and a representation of a plurality of firmware components included in the device; providing the integrity proof to a certification station; determining, by the certification station, that the integrity proof is an expected value based on an expected provisioning state of the device and the device identity, signing, by the certification station using a second authority, an integrity manifest certificate, based on the integrity proof and the device identity; and storing the integrity manifest certificate…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 17.
Therefore, claims 2-9, 11-16, 18-20 are allowable as being dependent upon independent claims 1, 10, 17.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to providing reliable operation of a platform for an end-user…to verify authenticity of the platform.

Goldman et al (Pat. No. US 11095454); “Releasing Secret Information in a Computer System”;
-Teaches server receives request from client for access to secret information stored in cryptographic processor…see col.8 lines 35-45.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436